 

Exhibit 10.1

 

 

FIRST AMENDMENT TO FAGGIOLI EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “Amendment”) is entered into
on this 12th day of March, 2010, by and between Nature’s Sunshine Products, Inc.
(“the Company” or “NSP”) and Douglas Faggioli (“Executive”).  NSP and Executive
are collectively referred to herein as the “Parties.”

 

RECITALS

 

A.            The Parties entered into that Employment Agreement, dated on or
about December 30, 2008 (the “Employment Agreement”).  Each capitalized term in
this Amendment shall have the meaning ascribed to it in the Employment
Agreement, except as otherwise defined herein.

 

B.            The Parties now desire to amend certain provisions of the
Employment Agreement.

 

C.            The Company and Executive have previously entered into: (1) a
Stock Option Agreement entitled Nature’s Sunshine Products, Inc. 2009 Stock
Incentive Plan Non-Incentive Stock Option Agreement, dated September 24, 2009,
granting Executive the option to purchase Nineteen Thousand (19,000) shares of
the Company’s common stock subject to the terms and conditions of the Company’s
2009 Stock Option Plan; and, (2) a Stock Option Agreement entitled Nature’s
Sunshine Products, Inc. Stock Option Agreement, dated April 1, 2003, granting
Executive the option to purchase Two Thousand (2,000) shares of the Company’s
common stock subject to the terms and conditions of the Company’s 1995 Stock
Option Plan (collectively referred to as the “Stock Agreements”).

 

D.            The Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Executive may have against the Company, including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or separation from the Company;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, NSP and Executive hereby amend the Employment
Agreement and agree as follows:

 


1.     RESIGNATION.  EXECUTIVE AGREES TO RESIGN FROM HIS REGULAR FULL-TIME
EMPLOYMENT WITH THE COMPANY AND TO RESIGN HIS SEAT ON THE COMPANY’S BOARD OF
DIRECTORS EFFECTIVE JUNE 30, 2010 (THE RESIGNATION DATE”).


 


2.     RESTRICTED PERIOD.  SECTION 6.1 OF THE EMPLOYMENT AGREEMENT IS HEREBY
AMENDED TO EXTEND THE RESTRICTED PERIOD FROM TWELVE (12) MONTHS TO TWENTY-FOUR
(24) MONTHS FROM THE RESIGNATION DATE.


 


3.     STOCK OPTIONS.  ALL NSP STOCK OPTIONS OWNED BY EXECUTIVE ON THE DATE OF
THIS AMENDMENT SHALL VEST ON JULY 1, 2010 AND THE TERM FOR HIS EXERCISE OF
EXECUTIVE’S STOCK OPTIONS WILL BE THE LONGER OF (A) THE DATE SET FORTH IN THE
STOCK OPTION AGREEMENT RELATING TO SUCH STOCK OPTIONS, OR (B) ONE YEAR FOLLOWING
THE RETIREMENT DATE.  ALL STOCK AGREEMENTS SHALL BE DEEMED


 

--------------------------------------------------------------------------------



 


AMENDED TO REFLECT THE FOREGOING SENTENCE.  EXECUTIVE ACKNOWLEDGES THAT UPON
FULLY ACCELERATING ALL OUTSTANDING STOCK OPTIONS, EXECUTIVE WILL HAVE VESTED IN
21,000 OPTIONS UNDER THE STOCK AGREEMENTS, AND NO MORE.


 


4.     LIFE INSURANCE.  THE COMPANY WILL PAY ALL PREMIUMS ON EXECUTIVE’S CURRENT
LIFE INSURANCE POLICY FROM BENEFICIAL LIFE THROUGH THE 24-MONTH PERIOD FOLLOWING
THE RESIGNATION DATE.


 


5.     RELEASE/CONSULTING AGREEMENT. ON HIS LAST DAY OF EMPLOYMENT, EXECUTIVE
AGREES TO EXECUTE THE RELEASE AGREEMENT ATTACHED AS EXHIBIT A TO THIS AGREEMENT
(“RELEASE”) IN EXCHANGE FOR: (1) AN AGREEMENT FOR THE COMPANY TO ENTER INTO A
ONE (1) YEAR CONSULTING AGREEMENT WITH EXECUTIVE IN THE FORM ATTACHED AS
EXHIBIT 1 TO THE RELEASE (THE “CONSULTING AGREEMENT”); AND, (2) REIMBURSEMENT OF
THE COST OF EXECUTIVE’S HEALTH INSURANCE COVERAGE UNDER COBRA (AND FOR HIS
FAMILY MEMBERS IF EXECUTIVE PROVIDED FOR THEIR COVERAGE DURING HIS EMPLOYMENT)
FOR UP TO 18 MONTHS FROM THE RESIGNATION DATE, OR AS LONG AS EXECUTIVE IS
ELIGIBLE FOR COBRA COVERAGE, WHICHEVER IS SHORTER.  COBRA REIMBURSEMENTS SHALL
BE MADE BY THE COMPANY TO EXECUTIVE CONSISTENT WITH THE COMPANY’S NORMAL EXPENSE
REIMBURSEMENT POLICY, PROVIDED THAT EXECUTIVE SUBMITS DOCUMENTATION TO THE
COMPANY SUBSTANTIATING HIS PAYMENTS FOR COBRA.


 


6.     COMPANY COVENANTS.  THE COMPANY AGREES AS FOLLOWS:


 


A.     PAYMENTS FOR FIRST TWELVE MONTHS.  THE COMPANY WILL PAY EXECUTIVE
$466,818.18 (HIS BASE ANNUAL SALARY OF $421,328.18 PLUS $45,518.00 AS A TAX
“GROSS-UP”) ON A PRO RATA MONTHLY BASIS FOR THE TWELVE MONTHS FOLLOWING HIS
RESIGNATION DATE IN ACCORDANCE WITH THE CONSULTING AGREEMENT.


 


B.     PUT RIGHT OR PAYMENT IN CONNECTION WITH SECOND TWELVE MONTHS.  THE
COMPANY HEREBY GRANTS TO EXECUTIVE A RIGHT TO COMPEL THE COMPANY TO PURCHASE,
DURING THE PERIOD OF JULY 1, 2011 TO SEPTEMBER 1, 2011 (“PUT EXERCISE PERIOD”),
UP TO AND INCLUDING 38,275 SHARES OF EXECUTIVE’S NSP COMMON STOCK AT THE
SPECIFIED OR STRIKE PRICE OF $11.00 PER SHARE (THE “PUT RIGHT”).  EXECUTIVE MAY
EXERCISE THE PUT RIGHT BY WRITTEN NOTICE DELIVERED TO THE COMPANY.  THE PUT
RIGHT SHALL LAPSE AUTOMATICALLY UPON THE EXPIRATION OF THE PUT EXERCISE PERIOD. 
IF EXECUTIVE FAILS TO EXERCISE THE PUT RIGHT DURING THE PUT EXERCISE PERIOD AND
THE PUT RIGHT LAPSES, COMPANY SHALL PAY EXECUTIVE UPON SUCH EXPIRATION A LUMP
SUM AMOUNT EQUAL TO EXECUTIVE’S BASE ANNUAL SALARY.


 


C.     CHANGE OF CONTROL.  IN THE EVENT OF ANY “CHANGE OF CONTROL” OF NSP AT ANY
TIME DURING THE 24-MONTH PERIOD FOLLOWING EXECUTIVE’S RESIGNATION, THE
(I) COMPANY SHALL IMMEDIATELY NOTIFY EXECUTIVE OF THE CHANGE OF CONTROL (THE
“CHANGE OF CONTROL NOTICE”), AND IN NO EVENT LATER THAN THIRTY (30) DAYS PRIOR
TO THE CHANGE OF CONTROL TAKING EFFECT, (II) THE CONSULTING AGREEMENT” SHALL
TERMINATE UPON COMPANY’S APPROVAL OF A CHANGE OF CONTROL, AND WHICH TERMINATION
SHALL BE DEEMED WITHOUT CAUSE, NOTWITHSTANDING ANYTHING IN THE CONSULTING
AGREEMENT TO THE CONTRARY, (III) THE COMPANY WILL PAY EXECUTIVE THE REMAINING
BALANCE FOR THE FIRST 12-MONTH PERIOD FOLLOWING HIS RESIGNATION DATE AND,
(IV) AT EXECUTIVE’S SOLE ELECTION, EXECUTIVE MAY (X) EXERCISE HIS PUT RIGHT
WITHIN 30 DAYS OF EXECUTIVE’S RECEIPT OF THE CHANGE OF CONTROL NOTICE, OR (Y),
IF HE FAILS TO EXERCISE THE PUT RIGHT WITHIN SUCH 30-DAY PERIOD, PAY


 

2

--------------------------------------------------------------------------------


 


EXECUTIVE A LUMP SUM AMOUNT OF $421,328.18.  A “CHANGE IN CONTROL” SHALL BE
DEEMED TO HAVE OCCURRED:


 


I.              AT SUCH TIME AS A THIRD PERSON, INCLUDING A “GROUP” AS DEFINED
IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, BECOMES
THE BENEFICIAL OWNER OF SHARES OF THE COMPANY HAVING 50% OR MORE OF THE TOTAL
NUMBER OF VOTES THAT MAY BE CAST FOR THE ELECTION OF DIRECTORS OF THE COMPANY;


 


II.             ON THE EFFECTIVE DATE OF AND IMMEDIATELY PRIOR TO:  (I) THE
CLOSING OF ANY AGREEMENT FOR A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANOTHER ENTITY, PROVIDED THAT THERE SHALL BE NO CHANGE OF CONTROL IF THE PERSONS
AND ENTITIES WHO WERE THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE SUCH
MERGER OR CONSOLIDATION CONTINUE TO OWN, DIRECTLY OR INDIRECTLY, SHARES OF THE
CORPORATION RESULTING FROM SUCH MERGER OR CONSOLIDATION (“NEWCO”) HAVING MORE
THAN 70% OF THE TOTAL NUMBER OF VOTES THAT MAY BE CAST FOR THE ELECTION OF
DIRECTORS OF NEWCO, IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER
OR CONSOLIDATION; OR (II) THE CLOSING OF ANY SALE, EXCHANGE OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR (III) A DISSOLUTION OR
LIQUIDATION OF THE COMPANY’S ASSETS; OR


 


III.            ON THE EFFECTIVE DATE OF ANY SALE, EXCHANGE OR OTHER DISPOSITION
OF 50% OR MORE IN FAIR MARKET VALUE OF THE COMPANY’S ASSETS, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, WHETHER IN A SINGLE TRANSACTION OR A SERIES OF
RELATED TRANSACTIONS.


 


IV.            IN DETERMINING WHETHER CLAUSE (I) OF THE PRECEDING PROVISION HAS
BEEN SATISFIED, THE THIRD PERSON OWNING SHARES MUST BE SOMEONE OTHER THAN A
PERSON OR AN AFFILIATE OF A PERSON THAT, AS OF THE EFFECTIVE DATE, WAS THE
BENEFICIAL OWNER OF SHARES OF THE COMPANY HAVING 20% OR MORE OF THE TOTAL NUMBER
OF VOTES THAT MAY BE CAST FOR THE ELECTION OF DIRECTORS OF THE COMPANY.


 


D.     EXECUTIVE ATTORNEY FEES.  THE COMPANY SHALL PAY EXECUTIVE’S ATTORNEY’S
FEES, UP TO $10,000, FOR ALL LEGAL EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION, DRAFTING, REVIEW AND ANALYSIS OF THIS AMENDMENT AND RELATED
DOCUMENTATION.


 


E.     STATE BOARD OF ACCOUNTANCY.  FOR TWENTY FOUR (24) MONTHS FROM THE
RESIGNATION DATE, THE COMPANY SHALL PAY ALL FEES AND COSTS REQUIRED TO KEEP
EXECUTIVE’S CERTIFIED PUBLIC ACCOUNTANT LICENSE CURRENT AND EFFECTIVE, INCLUDING
ALL FEES AND COSTS FOR CPE COURSES AND ANY ASSOCIATED ATTORNEYS’ FEES, WHICH
FEES SHALL NOT EXCEED $7,500.


 


F.      HEALTH CLUB MEMBERSHIP.  FOR TWENTY FOUR (24) MONTHS FROM THE
RESIGNATION DATE, THE COMPANY SHALL PAY ALL FEES AND COSTS RELATED TO
EXECUTIVE’S HEALTH CLUB MEMBERSHIP AT GOLD’S GYM.


 


G.     NSP PRODUCT CREDIT.  FOR TWENTY FOUR (24) MONTHS FROM THE RESIGNATION
DATE, EXECUTIVE SHALL RECEIVE A COMPANY PRODUCT CREDIT EQUAL TO THE CREDIT
RECEIVED BY EXECUTIVE PRIOR TO THE RESIGNATION DATE.


 


7.     SUCCESSOR AND ASSIGN.  IN THE EVENT OF THE DEATH OR INCAPACITY OF
EXECUTIVE, THIS AMENDMENT SHALL INURE TO THE BENEFIT OF HIS ESTATE, SPOUSE,
HEIRS, SUCCESSOR OR ASSIGNS.

 

3

--------------------------------------------------------------------------------


 


8.     INTERPRETATION.  THE EMPLOYMENT AGREEMENT SHALL BE CONSTRUED, TO THE
EXTENT POSSIBLE, SO AS TO BE CONSISTENT WITH THIS AMENDMENT.  IN ANY CONFLICT
BETWEEN THE EMPLOYMENT AGREEMENT, THE CONSULTING AGREEMENT, OR ANY OTHER
AGREEMENTS BETWEEN THE COMPANY AND EXECUTIVE AND THIS AMENDMENT, THE TERMS OF
THIS AMENDMENT SHALL PREVAIL.  IN PARTICULAR, THE PARTIES AGREE THAT SECTION 5.4
OF THE EMPLOYMENT AGREEMENT, “RESIGNATION BY EXECUTIVE” IS VOID BY VIRTUE OF
THIS AMENDMENT AND SUPERSEDED BY THE TERMS HEREIN; AND THAT THE PROVISIONS OF
SECTION 6 OF THE EMPLOYMENT AGREEMENT WILL REMAIN IN EFFECT EXCEPT FOR THE
EXTENSION OF THE RESTRICTED PERIOD TO 24 MONTHS AS REFERENCED IN SECTION 1,
ABOVE.


 


9.     LEGAL COUNSEL AND CODE SECTION 409A.  EXECUTIVE ACKNOWLEDGES THAT HE HAS
CONSULTED WITH AN ATTORNEY REGARDING THE TERMS OF THIS AMENDMENT, THE RELEASE
AND THE CONSULTING AGREEMENT, AND ANY ANCILLARY ISSUES RELATED TO THESE
AGREEMENTS, INCLUDING, BUT NOT LIMITED, ISSUES RELATED TO COMPLIANCE WITH
INTERNAL REVENUE CODE SECTION 409A (“CODE SECTION 409A”).  THE PARTIES INTEND
THAT THIS AMENDMENT COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A.  TO THE
EXTENT THERE IS ANY AMBIGUITY AS TO WHETHER ANY PROVISION OF THE AMENDMENT WOULD
OTHERWISE CONTRAVENE ONE OR MORE REQUIREMENTS OR LIMITATIONS OF CODE
SECTION 409A, SUCH PROVISION SHALL BE INTERPRETED AND APPLIED IN A MANNER THAT
DOES NOT RESULT IN A VIOLATION OF THE APPLICABLE REQUIREMENTS OR LIMITATIONS OF
CODE SECTION 409A AND THE TREASURY REGULATIONS THEREUNDER.  FOR PURPOSES OF
SECTION 409A, THE RIGHT TO RECEIVE ONE OR MORE PAYMENTS OR BENEFITS UNDER THIS
AMENDMENT SHALL BE TREATED AS A RIGHT TO A SERIES OF SEPARATE PAYMENTS.


 


10.   DELAYED COMMENCEMENT DATE.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
IN THE EMPLOYMENT AGREEMENT, THIS AMENDMENT, THE RELEASE, OR THE CONSULTANT
AGREEMENT (TOGETHER, THE “AGREEMENTS”), NO PAYMENTS OR BENEFITS TO WHICH
EXECUTIVE BECOMES ENTITLED IN ACCORDANCE WITH THE AGREEMENTS SHALL BE MADE OR
PAID TO EXECUTIVE PRIOR TO THE EARLIER OF (I) THE FIRST DAY OF THE SEVENTH (7TH)
MONTH FOLLOWING THE DATE OF HIS SEPARATION FROM SERVICE OR (II) THE DATE OF HIS
DEATH, IF EXECUTIVE IS DEEMED, PURSUANT TO THE PROCEDURES ESTABLISHED BY THE
COMPANY’S COMPENSATION COMMITTEE IN ACCORDANCE WITH THE APPLICABLE STANDARDS OF
CODE SECTION 409A AND THE TREASURY REGULATIONS THEREUNDER AND APPLIED ON A
CONSISTENT BASIS FOR ALL NON-QUALIFIED DEFERRED COMPENSATION PLANS OF THE
EMPLOYER GROUP SUBJECT TO CODE SECTION 409A, TO BE A “SPECIFIED  EMPLOYEE”
WITHIN THE MEANING OF CODE SECTION 409A AT THE TIME OF SUCH SEPARATION FROM
SERVICE AND SUCH DELAYED COMMENCEMENT IS OTHERWISE REQUIRED IN ORDER TO AVOID A
PROHIBITED DISTRIBUTION UNDER CODE SECTION 409A(A)(2). UPON THE EXPIRATION OF
THE APPLICABLE DEFERRAL PERIOD, ALL PAYMENTS DEFERRED PURSUANT TO THIS
SECTION 10 SHALL BE PAID TO EXECUTIVE IN A LUMP SUM, AND ANY REMAINING PAYMENTS
DUE UNDER THE AGREEMENTS SHALL BE PAID IN ACCORDANCE WITH THE NORMAL PAYMENT
DATES SPECIFIED IN THE AGREEMENTS.


 


11.   AUTHORIZATION.  EACH PERSON EXECUTING THIS AGREEMENT REPRESENTS AND
WARRANTS THAT THEY HAVE BEEN DULY AUTHORIZED AND DIRECTED TO EXECUTE, DELIVER,
AND PERFORM THE TERMS OF THIS AMENDMENT, AND THAT THEY HAVE THE AUTHORITY TO
BIND THE ENTITY ON WHOSE BEHALF THE AGREEMENT IS EXECUTED.


 

 

4

--------------------------------------------------------------------------------


 

 

Nature’s Sunshine Products, Inc.

 

 

 

 

 

/s/ Stephen M. Bunker

 

By:

Stephen M. Bunker

 

Its:

Chief Financial Officer

 

 

 

 

Executive

 

 

 

 

 

/s/ Douglas Faggioli

 

Douglas Faggioli

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is made and entered into as
of July 1, 2010 (“Effective Date”), by and between Nature’s Sunshine
Products, Inc. (“Company”), and Douglas Faggioli (“Consultant”) (together, the
“Parties”).  Company desires to retain Consultant as an independent contractor
to perform consulting services for Company and Consultant is willing to perform
such services, on terms set forth more fully below.  In consideration of the
mutual promises contained herein, the parties agree as follows:

 


1.     SERVICES AND COMPENSATION


 


SERVICES.  CONSULTANT SHALL PERFORM FOR THE COMPANY THE SERVICES MUTUALLY AGREED
TO BETWEEN THE PARTIES AS AND WHEN REASONABLY REQUESTED BY THE COMPANY’S NEW CEO
(“SERVICES”).


 


FEES.  THE COMPANY SHALL PAY CONSULTANT AT THE RATE OF $466,818.18 PER YEAR ON A
PRO RATA MONTHLY BASIS.  COMPANY WILL FURTHER PAY FOR CONSULTANT’S REASONABLE
TRAVEL AND OTHER TRAVEL-RELATED EXPENSES INCURRED IN CONNECTION WITH
CONSULTANT’S PERFORMANCE OF THE SERVICES.


 


2.     CONFIDENTIALITY


 


DEFINITION.  “CONFIDENTIAL INFORMATION” MEANS ANY COMPANY PROPRIETARY
INFORMATION, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING, BUT NOT
LIMITED TO, RESEARCH, PRODUCT PLANS, PRODUCTS, SERVICES, CUSTOMERS, CUSTOMER
LISTS, MARKETS, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION INFORMATION,
MARKETING, FINANCES OR OTHER BUSINESS INFORMATION DISCLOSED BY COMPANY EITHER
DIRECTLY OR INDIRECTLY IN WRITING, ORALLY OR BY DRAWINGS OR INSPECTION OF PARTS
OR EQUIPMENT.


 


NON-USE AND NON-DISCLOSURE.  CONSULTANT SHALL NOT, DURING OR SUBSEQUENT TO THE
TERM OF THIS CONSULTING AGREEMENT, USE COMPANY’S CONFIDENTIAL INFORMATION FOR
ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE SERVICES ON BEHALF OF
COMPANY OR DISCLOSE COMPANY’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTY.  IT
IS UNDERSTOOD THAT SAID CONFIDENTIAL INFORMATION WILL REMAIN THE SOLE PROPERTY
OF COMPANY.  CONSULTANT FURTHER SHALL TAKE ALL REASONABLE PRECAUTIONS TO PREVENT
ANY UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION.


 


THIRD PARTY CONFIDENTIAL INFORMATION.  CONSULTANT RECOGNIZES THAT COMPANY HAS
RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR CONFIDENTIAL OR
PROPRIETARY INFORMATION SUBJECT TO A DUTY ON COMPANY’S PART TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED
PURPOSES.  CONSULTANT AGREES THAT CONSULTANT OWES COMPANY AND SUCH THIRD
PARTIES, DURING THE TERM OF THIS CONSULTING AGREEMENT AND THEREAFTER, A DUTY TO
HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST
CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON, FIRM OR CORPORATION OR TO USE
IT EXCEPT AS NECESSARY IN CARRYING OUT THE SERVICES FOR COMPANY CONSISTENT WITH
COMPANY’S AGREEMENT WITH SUCH THIRD PARTY.


 


RETURN OF MATERIALS.  UPON THE TERMINATION OF THIS CONSULTING AGREEMENT, OR UPON
COMPANY’S EARLIER REQUEST, CONSULTANT SHALL DELIVER TO COMPANY ALL OF COMPANY’S
PROPERTY OR CONFIDENTIAL INFORMATION THAT CONSULTANT MAY HAVE IN CONSULTANT’S
POSSESSION OR CONTROL.


 

 

--------------------------------------------------------------------------------



 


3.     OWNERSHIP


 


ASSIGNMENT.  CONSULTANT AGREES THAT ALL COPYRIGHTABLE MATERIAL, NOTES, RECORDS,
DRAWINGS, DESIGNS, INVENTIONS, IMPROVEMENTS, DEVELOPMENTS, DISCOVERIES AND TRADE
SECRETS CONCEIVED, MADE OR DISCOVERED BY CONSULTANT, SOLELY OR IN COLLABORATION
WITH OTHERS, DURING THE TERM OF THIS CONSULTING AGREEMENT WHICH RELATE IN ANY
MANNER TO THE BUSINESS OF COMPANY THAT CONSULTANT MAY BE DIRECTED TO UNDERTAKE,
INVESTIGATE OR EXPERIMENT WITH, OR WHICH CONSULTANT MAY BECOME ASSOCIATED WITH
IN WORK, INVESTIGATION OR EXPERIMENTATION IN THE LINE OF BUSINESS OF COMPANY IN
PERFORMING THE SERVICES HEREUNDER (COLLECTIVELY, “WORK PRODUCT”), ARE THE SOLE
PROPERTY OF COMPANY.  CONSULTANT FURTHER SHALL ASSIGN (OR CAUSE TO BE ASSIGNED)
AND DOES HEREBY ASSIGN FULLY TO COMPANY ALL WORK PRODUCT AND ANY COPYRIGHTS,
PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS RELATING
THERETO.


 


FURTHER ASSURANCES.  CONSULTANT SHALL ASSIST COMPANY, OR ITS DESIGNEE, AT
COMPANY’S EXPENSE, IN EVERY PROPER WAY TO SECURE COMPANY’S RIGHTS IN THE WORK
PRODUCT AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS RELATING THERETO IN ANY AND ALL COUNTRIES, INCLUDING THE
DISCLOSURE TO COMPANY OF ALL PERTINENT INFORMATION AND DATA WITH RESPECT
THERETO, THE EXECUTION OF ALL APPLICATIONS, SPECIFICATIONS, OATHS, ASSIGNMENTS
AND ALL OTHER INSTRUMENTS THAT COMPANY DEEMS NECESSARY IN ORDER TO APPLY FOR AND
OBTAIN SUCH RIGHTS AND IN ORDER TO ASSIGN AND CONVEY TO COMPANY, ITS SUCCESSORS,
ASSIGNS AND NOMINEES THE SOLE AND EXCLUSIVE RIGHT, TITLE AND INTEREST IN AND TO
SUCH WORK PRODUCT, AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS RELATING THERETO.  CONSULTANT FURTHER AGREES THAT
CONSULTANT’S OBLIGATION TO EXECUTE OR CAUSE TO BE EXECUTED, WHEN IT IS IN
CONSULTANT’S POWER TO DO SO, ANY SUCH INSTRUMENT OR PAPERS WILL CONTINUE AFTER
THE TERMINATION OF THIS CONSULTING AGREEMENT.


 


PRE-EXISTING MATERIALS.  CONSULTANT AGREES THAT IF IN THE COURSE OF PERFORMING
THE SERVICES, CONSULTANT INCORPORATES INTO ANY INVENTION DEVELOPED HEREUNDER ANY
INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY
INFORMATION OWNED BY CONSULTANT OR IN WHICH CONSULTANT HAS AN INTEREST,
(1) CONSULTANT SHALL INFORM COMPANY, IN WRITING BEFORE INCORPORATING SUCH
INVENTION, IMPROVEMENT, DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY
INFORMATION INTO ANY INVENTION; AND (2) COMPANY IS HEREBY GRANTED AND SHALL HAVE
A NONEXCLUSIVE, ROYALTY-FREE, PERPETUAL, IRREVOCABLE, WORLDWIDE LICENSE TO MAKE,
HAVE MADE, MODIFY, USE AND SELL SUCH ITEM AS PART OF OR IN CONNECTION WITH SUCH
INVENTION.  CONSULTANT SHALL NOT INCORPORATE ANY INVENTION, IMPROVEMENT,
DEVELOPMENT, CONCEPT, DISCOVERY OR OTHER PROPRIETARY INFORMATION OWNED BY ANY
THIRD PARTY INTO ANY INVENTION WITHOUT COMPANY’S PRIOR WRITTEN PERMISSION.


 


ATTORNEY IN FACT.  WHERE COMPANY IS UNABLE BECAUSE OF CONSULTANT’S
UNAVAILABILITY, DISSOLUTION, MENTAL OR PHYSICAL INCAPACITY, OR FOR ANY OTHER
REASON, TO SECURE CONSULTANT’S SIGNATURE TO APPLY FOR OR TO PURSUE ANY
APPLICATION FOR ANY UNITED STATES OR FOREIGN PATENTS OR MASK WORK OR COPYRIGHT
REGISTRATIONS COVERING THE WORK PRODUCT ASSIGNED TO COMPANY ABOVE, THEN
CONSULTANT HEREBY IRREVOCABLY DESIGNATES AND APPOINTS COMPANY AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS CONSULTANT’S AGENT AND ATTORNEY IN FACT, TO
ACT FOR AND IN CONSULTANT’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH
APPLICATIONS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO


 

2

--------------------------------------------------------------------------------



 


FURTHER THE PROSECUTION AND ISSUANCE OF PATENTS, COPYRIGHT AND MASK WORK
REGISTRATIONS THEREON WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
CONSULTANT.


 


4.     CONFLICTING OBLIGATIONS


 


CONFLICTING OBLIGATIONS/RESTRICTIVE COVENANTS.  CONSULTANT CERTIFIES THAT
CONSULTANT HAS NO OUTSTANDING AGREEMENT OR OBLIGATION THAT IS IN CONFLICT WITH
ANY OF THE PROVISIONS OF THIS CONSULTING AGREEMENT, OR THAT WOULD PRECLUDE
CONSULTANT FROM COMPLYING WITH THE PROVISIONS HEREOF, AND FURTHER CERTIFIES THAT
CONSULTANT WILL NOT ENTER INTO ANY SUCH CONFLICTING AGREEMENT DURING THE TERM OF
THIS CONSULTING AGREEMENT.  CONSULTANT EXPLICITLY AGREES THAT DURING THE TERM OF
THIS CONSULTING AGREEMENT (AS DEFINED UNDER SECTION 5, BELOW), CONSULTANT SHALL
NOT, OTHER THAN ON BEHALF OF THE COMPANY OR WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY, (I) SERVE AS A PARTNER, EMPLOYEE, INDEPENDENT CONTRACTOR,
CONSULTANT, ADVISOR, OFFICER, DIRECTOR, PROPRIETOR, MANAGER, AGENT, ASSOCIATE,
OR (II) DIRECTLY OR INDIRECTLY, OWN (EXCEPT FOR PASSIVE OWNERSHIP OF ONE PERCENT
(2%) OR LESS OF ANY ENTITY WHOSE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934),
PURCHASE, INVEST IN, ORGANIZE OR TAKE PREPARATORY STEPS FOR THE ORGANIZATION OF,
OR (III) DIRECTLY OR INDIRECTLY, BUILD, DESIGN, FINANCE, ACQUIRE, LEASE,
CONTROL, OPERATE, MANAGE, INVEST IN, WORK OR CONSULT FOR, OR OTHERWISE AFFILIATE
HIMSELF WITH, ANY FIRM, PARTNERSHIP, CORPORATION, ENTITY OR BUSINESS THAT IS A
COMPETING BUSINESS.  FOR PURPOSES OF THIS CONSULTING AGREEMENT, A “COMPETING
BUSINESS” IS ANY BUSINESS ENTERPRISE THAT DISTRIBUTES THROUGH A MULTILEVEL
MARKETING PROGRAM OR THAT ENGAGES IN ANY ACTIVITY THAT COMPETES ANYWHERE IN THE
WORLD WITH ANY ACTIVITY IN WHICH THE COMPANY IS THEN ENGAGED, INCLUDING SALES OR
DISTRIBUTION OF HERBS, VITAMINS OR NUTRITIONAL SUPPLEMENTS OR ANY PRODUCT, WHICH
THE COMPANY SELLS OR DISTRIBUTES AT THE TIME OF EXECUTIVE’S TERMINATION. 
MOREOVER, CONSULTANT AGREES NOT TO INFLUENCE OR ATTEMPT TO INFLUENCE ANY
EMPLOYEE, SALES LEADER, MANAGER, COORDINATOR, CONSULTANT, SUPPLIER, LICENSOR,
LICENSEE, CONTRACTOR, AGENT, STRATEGIC PARTNER, DISTRIBUTOR, CUSTOMER OR OTHER
PERSON TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY OR MODIFY ANY WRITTEN
OR ORAL AGREEMENT, RELATIONSHIP, ARRANGEMENT OR COURSE OF DEALING THE COMPANY;
NOR WILL CONSULTANT SOLICIT FOR EMPLOYMENT OR EMPLOY OR RETAIN (OR ARRANGE TO
HAVE ANY OTHER PERSON OR ENTITY EMPLOY OR RETAIN) ANY PERSON WHO HAS BEEN
EMPLOYED OR RETAINED BY ANY MEMBER OF THE COMPANY WITHIN THE PRECEDING TWELVE
(12) MONTHS.


 


5.     TERM AND TERMINATION


 


TERM.  THIS CONSULTING AGREEMENT WILL COMMENCE ON THE EFFECTIVE DATE AND WILL
CONTINUE UNTIL THE EARLIER OF (1) THE ONE YEAR ANNIVERSARY OF THE EFFECTIVE DATE
OR (2) TERMINATION AS PROVIDED BELOW.


 


TERMINATION.  CONSULTANT MAY TERMINATE THIS CONSULTING AGREEMENT WITHOUT CAUSE
UPON GIVING ONE (1) MONTH’S PRIOR WRITTEN NOTICE THEREOF TO THE COMPANY IN
ACCORDANCE WITH SECTION 6 OF THIS CONSULTING AGREEMENT.  IF CONSULTANT
TERMINATES THIS CONSULTING AGREEMENT UNDER THE PRIOR SENTENCE, COMPANY SHALL PAY
TO CONSULTANT THE FEES FOR ANY SERVICES PERFORMED BEFORE THE EFFECTIVE DATE OF
TERMINATION AND THE RIGHTS OF EXECUTIVE UNDER SECTION 6 OF THE AMENDMENT TO
CONSULTANT’S EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.  EITHER
PARTY MAY TERMINATE THIS CONSULTING AGREEMENT PRIOR TO THE EXPIRATION OF ITS
TERM IN THE EVENT OF A MATERIAL BREACH OF THE TERMS OR CONDITIONS OF THIS
CONSULTING AGREEMENT BY THE OTHER PARTY, WHICH BREACH IS NOT CURED WITHIN 30
DAYS OF WRITTEN NOTICE FROM THE PARTY NOT IN BREACH.  IN ADDITION TO THESE


 

 

3

--------------------------------------------------------------------------------



 


RIGHTS OF TERMINATION, EACH PARTY WILL HAVE THE RIGHT, IN THE EVENT OF AN
UNCURED BREACH BY THE OTHER PARTY, TO AVAIL ITSELF OF ALL REMEDIES OR CAUSES OF
ACTION, IN LAW OR EQUITY, FOR DAMAGES AS A RESULT OF SUCH BREACH. A MATERIAL
PROVISION OF THIS CONSULTING AGREEMENT SHALL INCLUDE BUT IS NOT LIMITED TO
SECTION 2.2 (NON-USE AND NON-DISCLOSURE), SECTION 4.1 OF THIS CONSULTING
AGREEMENT (CONFLICTING OBLIGATIONS), AND SECTION 6.9 (CONFIDENTIALITY OF
CONSULTING AGREEMENT).  COMPANY MAY TERMINATE THIS CONSULTING AGREEMENT WITHOUT
CAUSE AT ANY TIME, PROVIDED THAT UPON SUCH TERMINATION ALL PAYMENTS OWING TO
CONSULTANT FOR THE REMAINDER OF THE TERM SHALL BE PAID MONTHLY TO CONSULTANT
THROUGH THE END OF THE TERM (12 MONTHS).


 


SURVIVAL.  UPON SUCH TERMINATION ALL RIGHTS AND DUTIES OF THE PARTIES TOWARD
EACH OTHER WILL CEASE EXCEPT:


 


A.                                       COMPANY SHALL PAY AMOUNTS IT IS
OTHERWISE OBLIGATED TO PAY, INCLUDING PAYMENTS FOR THE REMAINDER OF THE TERM AS
SPECIFIED ABOVE; AND


 


B.                                      SECTIONS 2 (CONFIDENTIALITY), 3
(OWNERSHIP), 4 (CONFLICTING OBLIGATIONS), AND 6 (MISCELLANEOUS) WILL SURVIVE
TERMINATION OF THIS CONSULTING AGREEMENT.


 


6.     MISCELLANEOUS


 


SERVICES AND INFORMATION PRIOR TO EFFECTIVE DATE.  ALL SERVICES PERFORMED BY
CONSULTANT AND ALL INFORMATION AND OTHER MATERIALS DISCLOSED BETWEEN THE PARTIES
PRIOR TO THE EFFECTIVE DATE SHALL BE GOVERNED BY THE TERMS OF THIS CONSULTING
AGREEMENT, EXCEPT WHERE THOSE SERVICES ARE COVERED BY A SEPARATE AGREEMENT
BETWEEN CONSULTANT AND COMPANY.


 


NONASSIGNMENT/BINDING CONSULTING AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE
UNIQUE NATURE OF CONSULTANT’S SERVICES IS SUBSTANTIAL CONSIDERATION FOR THE
PARTIES’ ENTERING INTO THIS CONSULTING AGREEMENT.  NEITHER THIS CONSULTING
AGREEMENT NOR ANY RIGHTS UNDER THIS CONSULTING AGREEMENT MAY BE ASSIGNED OR
OTHERWISE TRANSFERRED BY CONSULTANT, IN WHOLE OR IN PART, WHETHER VOLUNTARILY OR
BY OPERATION OF LAW, WITHOUT THE PRIOR WRITTEN CONSENT OF COMPANY.  SUBJECT TO
THE FOREGOING, THIS CONSULTING AGREEMENT WILL BE BINDING UPON AND WILL INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  ANY
ASSIGNMENT IN VIOLATION OF THE FOREGOING WILL BE NULL AND VOID.


 


NON-SOLICITATION.  CONSULTANT AGREES, DURING THE TERM OF THIS CONSULTING
AGREEMENT AND FOR A PERIOD OF TWELVE (12) MONTHS IMMEDIATELY FOLLOWING THE
TERMINATION OF THIS CONSULTING AGREEMENT, NOT TO DIRECTLY OR INDIRECTLY SOLICIT
ANY OF THE COMPANY’S EMPLOYEES TO LEAVE THEIR EMPLOYMENT AT THE COMPANY.


 


INDEMNITY.  CONSULTANT AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS
DIRECTORS, OFFICERS AND EMPLOYEES FROM AND AGAINST ALL TAXES, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND OTHER LEGAL
EXPENSES, ARISING DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION WITH (I) ANY
GROSSLY NEGLIGENT, RECKLESS OR INTENTIONALLY WRONGFUL ACT OF CONSULTANT OR
CONSULTANT’S ASSISTANTS, EMPLOYEES OR AGENTS, (II) ANY MATERIAL BREACH BY THE
CONSULTANT OR CONSULTANT’S ASSISTANTS, EMPLOYEES OR AGENTS OF ANY OF THE
COVENANTS CONTAINED IN THIS CONSULTING AGREEMENT, (IV) ANY MATERIAL FAILURE OF
CONSULTANT TO PERFORM THE SERVICES IN ACCORDANCE WITH ALL APPLICABLE LAWS,
RULES AND REGULATIONS, OR (V) ANY MATERIAL VIOLATION OR

 

4

--------------------------------------------------------------------------------



 


CLAIMED VIOLATION OF A THIRD PARTY’S RIGHTS RESULTING IN WHOLE OR IN PART FROM
THE COMPANY’S USE OF THE WORK PRODUCT OF CONSULTANT UNDER THIS CONSULTING
AGREEMENT.


 


NOTICES.  ANY NOTICE REQUIRED OR PERMITTED UNDER THE TERMS OF THIS CONSULTING
AGREEMENT OR REQUIRED BY LAW MUST BE IN WRITING AND MUST BE (A) DELIVERED IN
PERSON, (B) SENT BY FIRST CLASS REGISTERED MAIL, OR AIR MAIL, AS APPROPRIATE, OR
(C) SENT BY OVERNIGHT AIR COURIER, IN EACH CASE PROPERLY POSTED AND FULLY
PREPAID TO THE APPROPRIATE ADDRESS AS FOLLOWS:


 

For the Company:

 

Nature’s Sunshine Products, Inc.

 

 

Attn: General Counsel

 

 

P.O. Box 19005

 

 

75 East 1700 South

 

 

Provo, UT 84605-9005

 

 

 

For Executive:

 

Douglas Faggioli

 

 

1314 East 660 North

 

 

Orem, UT 84097


 


EITHER PARTY MAY CHANGE ITS ADDRESS FOR NOTICES BY NOTICE TO THE OTHER PARTY
GIVEN IN ACCORDANCE WITH THIS SECTION.  NOTICES WILL BE DEEMED GIVEN AT THE TIME
OF ACTUAL DELIVERY IN PERSON, THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE MAIL
AS SET FORTH ABOVE, OR ONE (1) DAY AFTER DELIVERY TO AN OVERNIGHT AIR COURIER
SERVICE.


 


WAIVER.  ANY WAIVER OF THE PROVISIONS OF THIS CONSULTING AGREEMENT OR OF A
PARTY’S RIGHTS OR REMEDIES UNDER THIS CONSULTING AGREEMENT MUST BE IN WRITING TO
BE EFFECTIVE.  FAILURE, NEGLECT, OR DELAY BY A PARTY TO ENFORCE THE PROVISIONS
OF THIS CONSULTING AGREEMENT OR ITS RIGHTS OR REMEDIES AT ANY TIME, WILL NOT BE
CONSTRUED AS A WAIVER OF SUCH PARTY’S RIGHTS UNDER THIS CONSULTING AGREEMENT AND
WILL NOT IN ANY WAY AFFECT THE VALIDITY OF THE WHOLE OR ANY PART OF THIS
CONSULTING AGREEMENT OR PREJUDICE SUCH PARTY’S RIGHT TO TAKE SUBSEQUENT ACTION. 
NO EXERCISE OR ENFORCEMENT BY EITHER PARTY OF ANY RIGHT OR REMEDY UNDER THIS
CONSULTING AGREEMENT WILL PRECLUDE THE ENFORCEMENT BY SUCH PARTY OF ANY OTHER
RIGHT OR REMEDY UNDER THIS CONSULTING AGREEMENT OR THAT SUCH PARTY IS ENTITLED
BY LAW TO ENFORCE.


 


SEVERABILITY.  IF ANY TERM, CONDITION, OR PROVISION IN THIS CONSULTING AGREEMENT
IS FOUND TO BE INVALID, UNLAWFUL OR UNENFORCEABLE TO ANY EXTENT, THE PARTIES
SHALL ENDEAVOR IN GOOD FAITH TO AGREE TO SUCH AMENDMENTS THAT WILL PRESERVE, AS
FAR AS POSSIBLE, THE INTENTIONS EXPRESSED IN THIS CONSULTING AGREEMENT.  IF THE
PARTIES FAIL TO AGREE ON SUCH AN AMENDMENT, SUCH INVALID TERM, CONDITION OR
PROVISION WILL BE SEVERED FROM THE REMAINING TERMS, CONDITIONS AND PROVISIONS,
WHICH WILL CONTINUE TO BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED
BY LAW.


 


INTEGRATION.  THIS CONSULTING AGREEMENT, CONTAIN THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS CONSULTING AGREEMENT AND
SUPERSEDES ALL PREVIOUS COMMUNICATIONS, REPRESENTATIONS, UNDERSTANDINGS AND
AGREEMENTS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES WITH RESPECT TO SAID
SUBJECT MATTER.  THIS CONSULTING AGREEMENT MAY NOT BE AMENDED, EXCEPT BY A
WRITING SIGNED BY BOTH PARTIES.

 

5

--------------------------------------------------------------------------------



 


COUNTERPARTS.  THIS CONSULTING AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SO EXECUTED WILL BE DEEMED TO BE AN ORIGINAL AND SUCH COUNTERPARTS
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


GOVERNING LAW.  THIS CONSULTING AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH AND THE UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


 


INDEPENDENT CONTRACTOR.  IT IS THE EXPRESS INTENTION OF THE PARTIES THAT
CONSULTANT IS AN INDEPENDENT CONTRACTOR.  NOTHING IN THIS CONSULTING AGREEMENT,
INCLUDING THE ELECTION OF THE RULES IN THE ARBITRATION PROVISION, WILL IN ANY
WAY BE CONSTRUED TO CONSTITUTE CONSULTANT AS AN AGENT, EMPLOYEE OR
REPRESENTATIVE OF COMPANY, BUT CONSULTANT SHALL PERFORM THE SERVICES HEREUNDER
AS AN INDEPENDENT CONTRACTOR.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
CONSULTANT IS NOT AUTHORIZED TO BIND THE COMPANY TO ANY LIABILITY OR OBLIGATION
OR TO REPRESENT THAT CONSULTANT HAS ANY SUCH AUTHORITY.  CONSULTANT SHALL
FURNISH ALL TOOLS AND MATERIALS NECESSARY TO ACCOMPLISH THIS CONTRACT, AND WILL
INCUR ALL EXPENSES ASSOCIATED WITH PERFORMANCE.  CONSULTANT ACKNOWLEDGES AND
AGREES THAT CONSULTANT IS OBLIGATED TO REPORT AS INCOME ALL COMPENSATION
RECEIVED BY CONSULTANT PURSUANT TO THIS CONSULTING AGREEMENT, AND CONSULTANT
ACKNOWLEDGES ITS OBLIGATION TO PAY ALL SELF-EMPLOYMENT AND OTHER TAXES THEREON.


 


BENEFITS.  CONSULTANT ACKNOWLEDGES THAT CONSULTANT WILL RECEIVE NO
COMPANY-SPONSORED BENEFITS FROM COMPANY THAT ARE AVAILABLE TO EMPLOYEES,
INCLUDING WITHOUT LIMITATION PAID VACATION, SICK LEAVE, MEDICAL INSURANCE, AND
401K PARTICIPATION.  IF CONSULTANT IS RECLASSIFIED BY A STATE OR FEDERAL AGENCY
OR COURT AS AN EMPLOYEE, CONSULTANT WILL BECOME A RECLASSIFIED EMPLOYEE AND WILL
RECEIVE NO BENEFITS EXCEPT THOSE MANDATED BY STATE OR FEDERAL LAW, EVEN IF BY
THE TERMS OF COMPANY’S BENEFIT PLANS IN EFFECT AT THE TIME OF SUCH
RECLASSIFICATION CONSULTANT WOULD OTHERWISE BE ELIGIBLE FOR SUCH BENEFITS.


 


ATTORNEY’S FEES.  IN ANY COURT ACTION AT LAW OR EQUITY WHICH IS BROUGHT BY ONE
OF THE PARTIES TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS CONSULTING
AGREEMENT, THE PREVAILING PARTY WILL BE ENTITLED TO REASONABLE ATTORNEY’S FEES,
IN ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY MAY BE ENTITLED.


 


VOLUNTARY NATURE OF CONSULTING AGREEMENT.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT THEY ARE EXECUTING THIS CONSULTING AGREEMENT VOLUNTARILY AND WITHOUT
ANY DURESS OR UNDUE INFLUENCE.  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT
THEY HAVE CAREFULLY READ THIS CONSULTING AGREEMENT AND THAT THEY HAVE ASKED ANY
QUESTIONS NEEDED TO FULLY UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT
OF THIS CONSULTING AGREEMENT.  THE PARTIES FURTHER AGREE THAT THEY HAVE BEEN
PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF THEIR CHOICE BEFORE
SIGNING THIS CONSULTING AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

The parties have executed this Consulting Agreement below to indicate their
acceptance of its terms.

 

DOUGLAS FAGGIOLI

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

Douglas Faggioli

 

 

 

 

 

Address:

1314 East 660 North

 

Address:

75 E 1700 South

 

Orem, UT 84097

 

 

Provo, Utah 84040

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made by and between Douglas Faggioli
(the “Executive”) and Nature Sunshine Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to the Employment Agreement as amended by the First Amendment
to Faggioli Employment Agreement, by and between the Company and Executive (the
“Amended Agreement”), the Company has agreed to pay Executive certain amounts
and to provide him with certain rights and benefits, and to enter into a
Consulting Agreement with Executive (the “Consulting Agreement”) subject to the
execution of this Release.

 

NOW THEREFORE, in consideration of these promises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             Consideration. Executive acknowledges that: (i) the payments,
rights and benefits set forth in the Amended Agreement constitute full
settlement of all his/her rights under the Agreement, and (ii) except as
otherwise provided specifically in this Release, the Company does not and will
not have any other liability or obligation to Executive under the Amended
Agreement. Executive further acknowledges that, in the absence of his execution
of this Release, the benefits and payments specified in the Amended Agreement
(other than those specified) would not otherwise be due to him/her.

 

2.             Release and Covenant Not to Sue.

 

2.1           Subject to the obligations of Company in the Amended Agreement and
the Consulting Agreement, Executive and the Company each hereby fully and
forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

2.2           Executive and the Company expressly represent that they have not
filed a lawsuit or initiated any other administrative proceeding against a
Released Person and that

 

 

--------------------------------------------------------------------------------


 

neither has assigned any claim against a Released Person. Executive and the
Company each further promise not to initiate a lawsuit or to bring any other
claim against the other or any Released Person arising out of or in any way
related to Executive’s employment by the Company or the termination of that
employment.  This Release will not prevent Executive from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.  This Release shall
not affect Executive’s rights under the Age Discrimination in Employment Act or
the Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.             Restrictive Covenants.  Executive acknowledges that the
restrictive covenants contained in the Amended Agreement will survive the
termination of his employment. Executive affirms that those restrictive
covenants are reasonable and necessary to protect the legitimate interests of
the Company, that he received adequate consideration in exchange for agreeing to
those restrictions and that he will abide by those restrictions.

 

4.             Non-Disparagement.  Executive will not disparage the Company or
any of its Released Persons or otherwise take any action which could reasonably
be expected to adversely affect the personal or professional reputation of the
Company or its Released Persons.  The Company’s Senior Management and Board of
Directors will not disparage Executive or otherwise take any action which could
reasonably be expected to adversely affect the personal or professional
reputation of Executive.

 

5.             Cooperation.  Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which Executive was in anyway
involved during his employment with the Company. Executive shall render such
cooperation in a timely manner on reasonable notice from the Company.

 

6.             Rescission Right.  Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; (e) should he nevertheless
elect to execute this Agreement sooner than 21 days after he has received it, he
specifically and voluntarily waives the right to claim or allege that he has not
been allowed by the Company or by any circumstances beyond his control to
consider this Agreement for a full 21 days; and (f) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. Executive may
revoke this Release during those seven (7) days by providing written notice of
revocation to the Company.

 

7.             Challenge.  If Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Release,
no further payments, rights or benefits

 

 

2

--------------------------------------------------------------------------------


 

under the Amended Agreement will be due to Executive (except where such
provision would be prohibited by applicable law, rule or regulation).

 

8.             Miscellaneous.

 

8.1           No Admission of Liability.  This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to Executive. There have been
no such violations, and the Company specifically denies any such violations.

 

8.2           No Reinstatement. Executive agrees that he will not without the
consent of the Company apply for reinstatement with the Company or seek in any
way to be reinstated, re-employed or hired by the Company in the future,

 

8.3           Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the Company and Executive and their respective successors,
permitted assigns, executors, administrators and heirs. Executive shall not may
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

8.4           Severability. Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.5           Entire Agreement: Amendments. Except as otherwise provided herein,
this Release contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof.  This Release may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

 

8.6           Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Utah, without regard to the
application of the principles of conflicts of laws.

 

8.7           Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

3

--------------------------------------------------------------------------------


 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

DOUGLAS FAGGIOLI

 

 

 

 

 

 

 

Executive

 

 

 

 

 

Date

 

 

4

--------------------------------------------------------------------------------